The appellant "shall cause to be prepared a concise statement of the case, embodying the instructions of the Judge as signed by him, if there be any exception thereto, and the requests of the counsel for (547) instructions, if there be any exception on account of the granting or withholding thereof, and stating separately, in articles numbered, the errors alleged." C. C. P., sec. 301. Instead of this we have a meagre and unsatisfactory recapitulation of the several proceedings which constitute the record itself: No exceptions are taken, no errors pointed out, and no concise statement of facts to enable us to pass upon the correctness of the rulings of the Judge. All that the record discloses is the refusal of the Court to grant the plaintiff's motion, the reversal of the judgment of the Probate Judge, and the order remanding the cause. *Page 409 
Why this was done, and whether there were sufficient grounds to warrant the order, do not appear. It may be that some of the proceedings were not in conformity to the requirements of the act, as interpreted by him, to give such conclusive effect in determining the title to land. We are left to grope our way though a voluminous record, and examine each part of it, and ascertain if every thing was regularly and legally done. We shall not enter upon this task. The well settled practice of this Court repeatedly announced is to pass only upon such exceptions as were taken in the Court below, and therewith the facts upon which they depend must be distinctly presented. The only exception in civil causes is where there is a want of jurisdiction, or where upon the whole case it is apparent that the plaintiff is entitled to no relief. We must therefore and for these reasons affirm the judgment.
Affirmed.
Cited: Bank v. Creditors, 80 N.C. 9; Melvin v. Stephens, 82 N.C. 283;Bank v. Graham, Ib., 489; Corbin v. Berry, 83 N.C. 27; Wellons v.Jordan, Ib., 371; Green v. Dawson, 92 N.C. 61; Harper v. Dail, Ib., 394;Halstead v. Mullen, 93 N.C. 252; Worthy v. Brower, Ib., 344; Davis v.Council, Ib., 725; Mfg. Co. v. Simmons, 97 N.C. 89; Dupree v. Tuten, Ib., 94.
(548)